         Case 9:20-cr-00005-DLC Document 57 Filed 08/19/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–05–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 DAVID PAUL FARRAR,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on August 4, 2020. (Doc. 56.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnel Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept David Paul Farrar’s guilty

plea after Farrar appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to sexual exploitation of a child in

violation of 18 U.S.C. § 2251(a) and transportation of child pornography in
                                           1
        Case 9:20-cr-00005-DLC Document 57 Filed 08/19/20 Page 2 of 2



violation of 18 U.S.C. § 2252A(a)(1), as charged in Count I and Count XII of the

Indictment, respectively.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 56) IN FULL.

      IT IS FURTHER ORDERED that David Paul Farrar’s motion to change plea

(Doc. 48) is GRANTED, and David Paul Farrar is adjudged guilty as charged in

Counts I and XII of the Indictment.

      DATED this 19th day of August, 2020.




                                        2
